Citation Nr: 0629624	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  97-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right otitis media.

3.  Entitlement to service connection for bilateral 
eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1980, and from June 1984 to February 1994.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersberg, Florida.  These issues were 
most recently remanded in August 2005 for further 
development.  That development having been completed, these 
claims now return before the Board.

The Board notes that recently, the veteran has submitted 
evidence to the Board that appears to address the issues of 
service connection for diabetes, and entitlement to an 
increased rating for the veteran's service connected low back 
disorder.  As such, these issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a 
finding that the veteran's hypertension had its onset in 
service or was manifest within a year of service, and it is 
not otherwise related to active service.

2.  The preponderance of the evidence of record is against a 
finding that the veteran has chronic right otitis media 
related to service.

3.  The preponderance of the evidence of record indicates 
that the veteran does not currently have any bilateral 
eustachian tube dysfunction.


CONCLUSION OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Chronic right otitis media was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Bilateral eustachian tube dysfunction was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in January 2002, 
January 2003, April 2003, and December 2005.  The originating 
agency essentially asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's service medical records, VA outpatient 
treatment records, and reports of VA examinations.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board also points out that the veteran was 
recently provided adequate Dingess notice by a March 2006 
letter.  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's service medical records, VA treatment records, 
and reports of VA examinations.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show on each of his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty. 38 C.F.R. §§ 
3.307, 3.309 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hypertension.  
In this regard, the Board finds that the preponderance of the 
evidence of record does not show that the veteran's 
hypertension is related to service, or that it manifested 
within one year of the veteran's separation from service.  

As to the veteran's service medical records, the veteran was 
seen in October 1992 for complaints of chest pain, with an 
initial blood pressure of 148/91.  His blood pressure was 
taken nine times in the following three hour period, and each 
time his diastolic pressure was below 90.  The veteran was 
assessed at that time with resolved hypertension.  The 
results of a treadmill exercise study performed in November 
1992 noted one highest reading of 118/94, and all other 
readings within the diastolic range of 80s or 70s.  There was 
no diagnosis of hypertension given at that time, or at any 
other time in service, and there are no other blood pressure 
readings from service consistent with a finding of 
hypertension. The veteran's January 1994 report of separation 
examination noted a blood pressure reading of 134/76, and no 
diagnosis of hypertension.  This evidence suggests that the 
isolated high blood pressure readings in service were acute 
and transitory, and did not represent the onset of 
hypertension  See 38 C.F.R. § 4.104 Diagnostic Code 7101, 
Note (1) (2005).

A VA examination report of April 1994 noted a blood pressure 
reading of 124/80 in both arms.  A VA examination of May 1994 
noted a normal blood pressure rating of 132/82.  A VA 
examination report of September 1996 showed a blood pressure 
reading of 130/80, and no diagnosis of hypertension.  A 
cardiac catheterization report of April 1998 was completely 
normal.

The Board finds particularly probative a VA examination 
report of January 2006 which clearly indicated that, while 
the veteran was diagnosed with essential hypertension 
starting in 1996, this hypertension was not caused by or a 
result of the veteran's service.  In support of his opinion, 
the examiner indicated that there was no evidence of 
hypertension during service, upon separation, or immediately 
after separation.  The Board finds this opinion particularly 
probative in that the examiner cited specific evidence from 
the veteran's service medical records and VA treatment 
records in support of his opinion, indicating that he 
thoroughly reviewed the veteran's claims file.

Thus, the Board finds that the preponderance of the evidence 
of record indicates that the veteran's hypertension is not 
related to service, and did not first manifest within a year 
of service.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Again taking into account all relevant evidence, the Board 
finds that service connection is not warranted for right 
otitis media.  In this regard, the Board notes that the 
preponderance of the evidence of record does not show that 
the veteran currently suffers from chronic otitis media that 
is related to or was aggravated by service.  During the 
veteran's periods of service, he was treated several times 
for otitis media and externa affecting each ear, which 
resolved each time with treatment.  The veteran's report of 
separation from service dated January 1994 noted a history of 
recurrent eustachian tube dysfunction and occasional otitis 
media, however, examination of the veteran's ears and drums 
at that time was normal.  VA examinations of April and May 
1994 were completely negative for any active ear disease or 
infection in the middle/inner ear.  VA treatment records 
dated September 1996 showed a diagnosis of otitis externa, 
worse on the left; however examination of later September 
1996 was negative for any problems with the veteran's ears.  
A June 1998 outpatient treatment record indicated that the 
veteran had a diagnosis then of otitis media of the right 
ear.  VA examination report of February 2006 indicated that 
the veteran did have subminimal external otitis of the right 
ear, but a normal and unremarkable right ear auricle.  The 
left ear was completely normal.  The veteran was also noted 
to have subminimal external otitis of the right ear, which 
the examiner found to be not service connected.

Thus, from the evidence of record, it appears that, while the 
veteran did have periods of otitis media in service, these 
were acute and transitory, each time resolving without 
residuals, as evidenced by the veteran's report of separation 
examination, which was completely normal.  While the veteran 
has had periodic bouts of otitis media since service, again, 
the evidence of record indicates that these are not chronic 
in nature, as they have resolved, and appear to be acute and 
transitory.

The Board points out that the veteran has also stated that he 
feels his otitis media preexisted service and may have been 
aggravated therein; however, the Board notes that no evidence 
of record indicates that the veteran's otitis media was 
aggravated in service beyond its normal progression; as noted 
above, the veteran had only a few occurrences of otitis media 
during his long period of service, and each appeared to 
resolve without residuals, as noted on his January 1994 
report of separation from service.

Thus, the preponderance of the evidence of record indicates 
that the veteran does not currently have chronic otitis media 
that was incurred or aggravated in service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for bilateral 
eustachian tube dysfunction.  In this regard, the Board notes 
that the preponderance of the evidence of record does not 
show that the veteran currently has a eustachian tube 
deformity.  The veteran's report of separation from service 
dated January 1994 did note that the veteran reported a 
history of recurrent eustachian tube dysfunction and 
occasional otitis media with upper respiratory infections 
since adolescence, however, examination of the veteran's ears 
and drums at that time was normal.  Furthermore, the 
veteran's service medical records are completely negative for 
complaints of, or treatment for, any eustachian tube 
dysfunction at any time during service.  

Subsequent to service, the veteran's VA audiological 
examination of May 1994 was negative for any eustachian tube 
abnormality.  All subsequent VA examination reports have been 
negative for any finding of eustachian tube dysfunction, to 
include a VA examination report of February 2006.  Although 
the veteran has reported that he feels he suffers from a 
eustachian tube dysfunction, there is simply no medical 
evidence of record which indicates that he has at any time 
been diagnosed with a eustachian tube dysfunction.  Incumbent 
on a finding of service connection is a finding that the 
veteran has the disability for which service connection is 
claimed.  As the veteran has not at any time been found to 
have a diagnosis of eustachian tube dysfunction, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for this condition.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for right otitis media is 
denied.

Entitlement to service connection for bilateral eustachian 
tube dysfunction is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


